UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7213



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN DAMON KENNEDY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-02-470-AW)


Submitted:   January 21, 2005             Decided:   February 9, 2005


Before LUTTIG, WILLIAMS, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Damon Kennedy, Appellant Pro Se. Gina Laurie Simms, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Damon Kennedy seeks to appeal the district court’s

order denying a motion to reconsider the restitution portion of

Kennedy’s criminal sentence. In criminal cases, the defendant must

file his notice of appeal within ten days of the entry of judgment.

Fed. R. App. P. 4(b)(1)(A).       With or without a motion, the district

court may grant an extension of time of up to thirty days upon a

showing of excusable neglect or good cause.                 Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

            The district court entered its order on May 18, 2004; the

ten-day    appeal     period,   which   excludes     weekends   and   holidays,

expired on June 2.       Kennedy filed his notice of appeal after both

the ten-day period and the thirty-day excusable neglect period

expired.     The notice of appeal is therefore untimely, and the

appeal    must   be   dismissed   for    lack   of   jurisdiction.       United

States v. Robinson, 361 U.S. 220, 227 (1960) (holding appeal period

“mandatory and jurisdictional”).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                      DISMISSED




                                    - 2 -